DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lamb reference (US Patent Publication No. 2018/0171989) in view of the Savede reference (FR 2730766 A1).
4.	Regarding claim 1, the Lamb reference discloses:
a thermal actuator (10) comprising a housing (12), a moving member (20), a sensing portion (14) configured by thermal expansion of a material to move the moving member relative to the housing when receiving heat from a source of heat [Paragraph 0010].
The Lamb reference discloses the invention as essentially claimed.  However, the Lamb reference fails to disclose a thermal insulator thermally partitioning the sensing portion from the source of heat.
The Sayede reference teaches it is conventional in the art of thermal actuators to provide as taught in (FIG. 1) a thermal insulator (26) thermally partitioning the sensing portion 
(18) (See Paragraph 0030) from the source of heat (FIG. 1).  Such configurations/structures would allow for the operation of the actuator in a certain direction [Paragraph 0025].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the actuator of the Lamb reference, such that the actuator further includes a thermal insulator thermally partitioning the sensing portion from the source of heat, as clearly suggested and taught by the Sayede reference, in order to allow for the operation of the actuator in a certain direction [Paragraph 0025].  
5.	Regarding claim 2, the Lamb reference further discloses:
wherein the sensing portion is a mass of wax contained in the housing [Paragraph 0010].
6.	Regarding claim 3, the Lamb reference further discloses:
wherein the moving member is a piston (20) slidably received in the housing (12), the piston (20) biased to a retracted position and moveable outwardly against the bias by the sensing portion (FIG. 2).
7.	Regarding claim 4, the Lamb reference further discloses:
wherein the piston is partitioned from the mass of wax by a rubber boot [Paragraph 0004].
8.	Regarding claim 6, the Lamb reference further discloses:
wherein the mass of wax is enclosed in a cup portion of the housing (FIG. 2).
9.	Regarding claim 7, the Lamb reference fails to disclose:
wherein the cup is covered by the thermal insulator.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to cover the cup with the thermal insulator, since it has been held 
that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
10.	Regarding claim 8, the Lamb reference further discloses:
wherein the cup is made of metal [Paragraph 0010].
11.	Regarding claim 11, the Lamb reference fails to disclose:
wherein a layer of the thermal insulator entirely covers a portion of the thermal actuator exposed to the source of heat.
The Sayede reference teaches it is conventional in the art of thermal actuators to provide as taught in (FIG. 1) wherein a layer of the thermal insulator (18) entirely covers a portion of the thermal actuator exposed to the source of heat (FIG. 1).  Such configurations/structures would allow for the operation of the actuator in a certain direction [Paragraph 0025].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the actuator of the Lamb reference, such that the actuator further includes wherein a layer of the thermal insulator entirely covers a portion of the thermal actuator exposed to the source of heat, as clearly suggested and taught by the Sayede reference, in order to allow for the operation of the actuator in a certain direction [Paragraph 0025].  
12.	Regarding claim 20, the Lamb reference discloses:
a method of operating a thermal actuator (10) having a piston (20) and an thermal expansion media (14) received in a housing (12), the method comprising: 
increasing the temperature of an environment surrounding the thermal expansion media [Paragraph 0010—as the temperature increases above T1]; 
the thermal expansion media (14) expanding and pushing the piston (20) due to the increase in temperature of the thermal expansion media (14) [Paragraph 0010].
The Lamb reference discloses the invention as essentially claimed.  However, the Lamb reference fails to disclose impeding the transfer of heat from the environment to the thermal expansion media via a thermally insulating material, and thereby delaying an increase in 
temperature of the thermal expansion media stemming from the increase of temperature of the environment.
The Sayede reference teaches it is conventional in the art of thermal actuators to provide as taught in (FIG. 1) impeding the transfer of heat from the environment to the thermal expansion media (18) via a thermally insulating material (26), and thereby delaying an increase in temperature of the thermal expansion media stemming from the increase of temperature of the environment (FIG. 1).  Such configurations/structures would allow for the operation of the actuator in a certain direction [Paragraph 0025].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the actuator of the Lamb reference, such that the actuator further includes impeding the transfer of heat from the environment to the thermal expansion media via a thermally insulating material, and thereby delaying an increase in temperature of the thermal expansion media stemming from the increase of temperature of the environment, as clearly suggested and taught by the Sayede reference, in order to allow for the operation of the actuator in a certain direction [Paragraph 0025].  
13.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lamb reference in view of the Lamb ‘841 reference (US Patent No. 7,469,841).  
14.	Regarding claim 5, the Lamb reference fails to disclose:
wherein the piston is partitioned from the mass of wax by a diaphragm.
The Lamb ‘841 reference teaches it is conventional in the art of thermal actuators to provide as taught in (Column 1, lines 11 to 37) wherein the piston is partitioned from the mass of wax by a diaphragm (Column 1, lines 11 to 37).  Such configurations/structures would allow a predetermined actuating movement in response to a change in temperatures (Column 1, lines 11 to 37).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the actuator of the Lamb reference, such that the actuator further includes wherein the piston is partitioned from the mass of wax by a diaphragm, as clearly suggested and taught by the Lamb ‘841 reference, in order to allow a predetermined actuating movement in response to a change in temperatures (Column 1, lines 11 to 37).
15.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lamb reference.
16.	Regarding claim 9, the Lamb reference fails to disclose:
wherein the thermal insulator has a thermal conductivity less than 0.5 VW/(m*k).
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a thermal insulator having a thermal conductivity less than 0.5 VW/(m*k), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
17.	Regarding claim 10, the Lamb reference fails to disclose:
wherein the thermal insulator has an R-value per inch of thickness of at least 0.5.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a thermal insulator having an R-value per inch of thickness of at least 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
18.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Biyani reference (US Patent Publication No. 2015/0037149) in view of the Savede reference.
19.	Regarding claim 12, the Biyani reference discloses:
a gas turbine engine (100) comprising a compressor (102), a combustor (106), and a turbine (112), with the compressor and the turbine being rotatably housed in an engine casing (implicit), a thermal actuator (1) having a housing (2) mounted a non-rotary component of the engine (126) [Paragraph 0030], a moving member (3), a sensing portion (4) exposed to a 
source of heat and configured to move the moving member relative the housing when receiving heat from the source of heat [Paragraph 0020].
The Sayede reference teaches it is conventional in the art of thermal actuators to provide as taught in (FIG. 1) a thermal insulator (26) thermally partitioning the sensing portion (18) (See Paragraph 0030) from the source of heat (FIG. 1).  Such configurations/structures would allow for the operation of the actuator in a certain direction [Paragraph 0025].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the actuator of the Lamb reference, such that the actuator further includes a thermal insulator thermally partitioning the sensing portion from the source of heat, as clearly suggested and taught by the Sayede reference, in order to allow for the operation of the actuator in a certain direction [Paragraph 0025]. 
20.	Claim(s) 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Biyani reference in view of the Sayede reference and further in view of the Lamb reference.
21.	Regarding claim 13, the Bivani reference fails to disclose:
wherein the sensing portion is a mass of wax contained in the housing.
The Lamb reference teaches it is conventional in the art of thermal actuators to provide as taught in [Paragraph 0010] wherein the sensing portion is a mass of wax contained in the housing [Paragraph 0010].  Such configurations/structures would allow movement of a piston [Paragraph 0010].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Bivani reference, such that the engine further includes wherein the sensing portion is a mass of wax contained in the housing, as 
clearly suggested adn taught by the Lamb reference, in order to allow movement of a piston [Paragraph 0010].  
22.	Regarding claim 14, the Bivani reference fails to disclose:				wherein the moving member is a piston slidably received in the housing, the piston biased to a retracted position and moveable outwardly against the bias by the sensing portion.
The Lamb reference teaches it is conventional in the art of thermal actuators to provide as taught in [Paragraph 0010] wherein the moving member is a piston slidably received in the housing, the piston biased to a retracted position and moveable outwardly against the bias by the sensing portion [Paragraph 0010].  Such configurations/structures would allow thermal actuation [Paragraph 0010].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Bivani reference, such that the engine further includes wherein the moving member is a piston slidably received in the housing, the piston biased to a retracted position and moveable outwardly against the bias by the sensing portion, as clearly suggested and taught by the Lamb reference, in order to allow thermal actuation [Paragraph 0010].  
23.	Regarding claim 15, the Bivani reference fails to disclose:
wherein the piston is partitioned from the mass of wax by a rubber boot.
The Lamb reference teaches it is conventional in the art of thermal actuators to provide as taught in [Paragraph 0004] wherein the piston is partitioned from the mass of wax by a rubber boot [Paragraph 0004].  Such configurations/structures would allow movement of a piston [Paragraph 0004].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Bivani reference, such that the engine further includes wherein the piston is partitioned from the mass of wax by a rubber boot, as clearly suggested and taught by the Lamb reference, in order to allow movement of a piston [Paragraph 0004]. 
24.	Regarding claim 17, the Bivani reference fails to disclose:
wherein the mass of wax is enclosed in a cup portion of the housing.
The Lamb reference teaches it is conventional in the art of thermal actuators to provide as taught in [Paragraph 0010] wherein the mass of wax is enclosed in a cup portion of the housing [Paragraph 0010].  Such configurations/structures would allow movement of a piston [Paragraph 0010].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Bivani reference, such that the engine further includes wherein the mass of wax is enclosed in a cup portion of the housing, as clearly suggested and taught by the Lamb reference, in order to allow movement of a piston [Paragraph 0010].  
25.	Regarding claim 18, the Bivani reference fails to disclose:
wherein the cup is covered by the thermal insulator.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to cover the cup with the thermal insulator, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
26.	Regarding claim 19, the Bivani reference fails to disclose:
wherein the cup is made of metal.
The Lamb reference teaches it is conventional in the art of thermal actuators to provide as taught in [Paragraph 0010] wherein the cup is made of metal [Paragraph 0010].  Such configurations/structures would allow movement of a piston [Paragraph 0010].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Bivani reference, such that the engine further includes wherein the cup is made of metal, as clearly suggested and taught by the Lamb reference, in order to allow movement of a piston [Paragraph 0010].  
27.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Biyani reference in view of the Sayede reference and further in view of the Lamb reference and further in view of the Lamb ‘841 reference.
28.	Regarding claim 16, the Bivani reference fails to disclose:
wherein the piston is partitioned from the mass of wax by a diaphragm.
The Lamb ‘841 reference teaches it is conventional in the art of thermal actuators to provide as taught in (Column 1, lines 11 to 37) wherein the piston is partitioned from the mass of wax by a diaphragm (Column 1, lines 11 to 37).  Such configurations/structures would allow a predetermined actuating movement in response to a change in temperatures (Column 1, lines 11 to 37).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the actuator of the Lamb reference, such that the actuator further includes wherein the piston is partitioned from the mass of wax by a diaphragm, as clearly suggested and taught by the Lamb ‘841 reference, in order to allow a predetermined actuating movement in response to a change in temperatures (Column 1, lines 11 to 37).  
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747